IN THE SUPREME COURT OF THE STATE OF NEVADA


                       JASON ARTHUR ALTHEIDE,                                  No. 69745
                       Petitioner,
                       vs.
                       THE HONORABLE ROBERT W. LANE,
                       DISTRICT JUDGE,
                                                                                    FILED
                       Respondent.                                                   MAR 1 7 2016
                                                                                      CIE-K. LINVEMAN


                                                                                               ER

                                               ORDER DENYING PETITION
                                     This is a pro se petition for a writ of mandamus. Petitioner
                       seeks an order directing the district court to rule on petitions pending
                       before it and seeks various other extraordinary remedies. We have
                       reviewed the documents submitted in this matter, and without deciding
                       upon the merits of any claims raised therein, we decline to exercise
                       original jurisdiction in this matter. See NRS 34.160. Accordingly, we
                                     ORDER the petition DENIED."




                                                 Hardesty


                           11114                   , J.
                       Saitta


                       cc: Jason Arthur Altheide
                             Attorney General/Carson City
                             Nye County Clerk


                                'We also deny petitioner's motions filed under this docket number

SUPREME COURT
        OF
     NEVADA


(7) 19474    444S5,9